Since a dismissal premised on lack of standing is not a dismissal on the merits for res judicata purposes, plaintiff is not precluded from reasserting the same claims based on newly conferred rights which cure the prior lack of capacity (see Alco Gravure v Knapp Found., 64 NY2d 458, 465; Tong v Hang Seng Bank, 210 AD2d 99, 100). The dismissal of plaintiffs prior action, based on the determination that plaintiff neither owned the intellectual property at issue nor had an express assignment of the rights thereto (see Pullman Group v Prudential Ins. Co. of Am., 288 AD2d 2), is therefore not a bar to the instant action.
We have considered defendants’ remaining contentions and find them unavailing. Concur — Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.